Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Comptroller, which denied petitioner’s application for accidental disability retirement. Petitioner, a Nassau County Policeman, was injured on May 26, 1970 when another vehicle struck his parked car while he was investigating an accident. He sustained certain injuries described as whiplash which eventually were treated by spinal fusion. He alleges that the symptoms persist, rendering him disabled. Following a hearing at which conflicting medical testimony was offered concerning the causal relationship between the accident and petitioner’s current complaints, the Comptroller denied the claim for accidental disability retirement. The Comptroller may accord greater weight to the opinion of one doctor over another (Matter of Currie v Town ofDavenport, 37 NY2d 472; Matter of Tedia v New York State Employees’Retirement System, 70 AD2d 962), and his evaluation of the medical testimony is controlling (Matter of Sica v New York State Employees’ Retirement System, 75 AD2d 927, affd 52 NY2d 941; Matter of Mathews v Regan, 69 AD2d 970). We find that substantial evidence in the record supports the instant determination which should not be disturbed (Matter of Purdy v Kreisberg, 47 NY2d 354). Determination confirmed, and petition dismissed, without costs. Main, J. P., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.